United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF LABOR, OCCUPATIONAL
SAFETY & HEALTH ADMINISTRATION,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
William E. Shanahan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2131
Issued: April 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 18, 2009 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated April 17, 2009. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $17,049.23 for the period September 1, 2003 through August 2, 2008 when he
received compensation benefits under the Federal Employees’ Compensation Act1 (FECA) that
were not offset by his Social Security Administration (SSA) benefits; and (2) whether the Office
properly denied waiver of the overpayment.
On appeal, appellant’s attorney asserts that his SSA benefits were not subject to offset
and that the Office by collecting the overpayment prior to a final decision of the Board.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On January 25, 1994 appellant, then a 55-year-old safety compliance officer on
temporary duty in Glynco, Georgia, sustained an employment-related back injury when he
stepped into a hole and fell. The claim was accepted for permanent aggravation of preexisting
herniated disc at L5-S1 and left radiculopathy. Appellant underwent back surgery on
July 23, 1996. On March 14, 1997 he sustained an employment-related tendinitis of the left
elbow and left shoulder,2 and was placed on the periodic rolls effective April 16, 1997.
Appellant has not returned to work.3
By decision dated August 8, 2008, the Office reduced appellant’s monetary compensation
to zero on the grounds that he did not fully cooperate with a February 14, 2008 functional
capacity evaluation.4 On August 3, 2008 the SSA informed the Office of appellant’s SSA rate
with Federal Employee Retirement System (FERS) benefits and without FERS benefits for the
period September 2003 through December 2007. In an August 12, 2008 letter, the Office
informed appellant that, because he had been receiving FERS and SSA benefits and was not
entitled to receive both FERS benefits and FECA benefits, his FECA benefits would be adjusted
to reflect the FERS portion of his SSA benefits. An Office worksheet found in the record
showed the SSA rate with FERS, SSA rate without FERS, monthly FERS offset, and 28-day
FERS offset for this period.5 On August 18, 2008 the Office issued a preliminary finding that an
overpayment in compensation in the amount of $17,049.23 had been created. It included an
overpayment calculation worksheet6 and explained that the overpayment resulted because, for
the period September 1, 2003 through August 2, 2008 appellant had received SSA benefits
including a FERS benefit while receiving FECA benefits. The Office made a preliminary
determination that appellant was without fault and provided appellant with an overpayment
questionnaire and advised him of the importance to furnish financial information. On August 27,

2

The left upper extremity claim was initially adjudicated under Office No. xxxxxx919, and by decision dated
January 27, 2004, the Office denied authorization for left shoulder surgery. The claims were doubled, and in a
September 22, 2004 decision. Appellant filed an appeal with the Board of the September 22, 2004 decision, and by
order dated May 13, 2005, the Board dismissed the appeal on the grounds that, as the matter was in interlocutory
posture, the Board did not have jurisdiction to review the case.
3

By decision dated February 19, 1999 appellant’s compensation was suspended for failure to attend a scheduled
impartial evaluation. In a July 8, 1999 decision, an Office hearing representative reinstated wage-loss compensation
and the examination was rescheduled.
4

Appellant requested a review of the written record, and in an April 17, 2009 decision, an Office hearing
representative affirmed the August 8, 2008 decision. Appellant filed an appeal with the Board, Docket No. 09-2095,
that will be adjudicated separately.
5

The FERS offset calculation showed that for the period September 2 to December 1, 2003, the 28-day offset was
$245.91; for the period December 1, 2003 to December 1, 2004, $251.08; for the period December 1, 2004 to
December 1, 2005, $257.91; for the period December 1, 2005 to December 1, 2006, $268.43; for the period
December 1, 2006 to December 1, 2007, $277.29; and for the period beginning December 1, 2007, $283.66.
6

The worksheet indicated that for the period September 1 to November 30, 2003 appellant received $799.21 in
compensation that should have been offset; from December 1, 2003 to November 30, 2004, $3,281.97; from
December 1, 2004 to November 30, 2005, $3,362.04; from December 1, 2005 to November 30, 2006, $3,499.18;
from December 1, 2006 to November 30, 2007, $3,614.67; and from December 1, 2007 to August 2, 2008,
$2,492.16, for a total overpayment in compensation of $17,049.23.

2

2008 appellant disagreed that an overpayment occurred and requested a prerecoupment hearing.7
On November 14, 2008 he elected FECA benefits, effective August 31, 2008, and on
November 17, 2008 changed his request for a hearing to a review of the written record. In a
March 12, 2009 letter, the SSA explained appellant’s SSA benefits, noting that he reached full
retirement age beginning in September 2003. By decision dated April 17, 2009, an Office
hearing representative finalized the preliminary overpayment determination, denied waiver and
returned the record to the Office for collection of the overpayment debt.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(d) of the Act requires that compensation benefits be reduced by the portion
of SSA benefits based on age or death that are attributable to federal service, and that, if an
employee receives SSA benefits based on federal service, his or her compensation benefits shall
be reduced by the amount of SSA benefits attributable to his or her federal service.8
Office procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply. In disability cases, FECA benefits will be reduced by
the SSA benefits paid on the basis of age and attributable to the employee’s federal service.9 The
offset of FECA benefits by SSA benefits attributable to employment under FERS is calculated as
follows: Where a claimant has received SSA benefits, the Office will obtain information from
SSA on the amount of the claimant’s SSA benefits beginning with the date of eligibility to FECA
benefits. SSA will provide the actual amount of SSA benefits received by the
claimant/beneficiary. SSA will also provide a hypothetical SSA benefit computed without the
FERS covered earnings. The Office will then deduct the hypothetical benefit from the actual
benefit to determine the amount of benefits which are attributable to federal service, and that
amount will be deducted from the FECA benefit to obtain the amount of compensation
payable.10
ANALYSIS -- ISSUE 1
Appellant was placed on the periodic roll in April 1997 and received FECA benefits until
his monetary compensation was reduced to zero, effective August 31, 2008. The SSA provided
information establishing that he received SSA old age benefits beginning on September 1, 2003,
his full retirement age, and continuing, and in August 2008, the SSA informed the Office that
appellant’s FECA benefits were not offset by the amount of his SSA benefits attributable to his
federal employment under FERS. SSA records provided described the offset calculations for this
7

On September 5, 2008 the SSA informed the Office that appellant also received SSA retirement benefits for the
period August 2000 to July 2003 that would be subject to offset, and in a preliminary determination dated
September 26, 2008, the Office notified appellant that an overpayment in compensation in the amount of $7,175.08
had been created for this period. Following his request for a prerecoupment review of the written record, by
decision dated April 23, 2009, an Office hearing representative finalized the $7,175.08 overpayment and denied
waiver. Appellant filed an appeal with the Board, Docket No. 09-2132, that will be adjudicated separately.
8

5 U.S.C. § 8116(d); see Janet K. George (Angelos George), 54 ECAB 201 (2002).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(3) (January 1997);
Chapter 2.100.11 (a), (b) (February 1995).
10

FECA Bulletin 97-09 (issued February 3, 1997).

3

period that yielded an overpayment in compensation in the amount of $17,049.23.11 As
appellant is not entitled to receive both FECA benefits and that portion of his SSA benefits
attributable to his federal employment, the Office properly determined that an overpayment in
compensation in the amount of $17,049.23 was created.12
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act provides that an overpayment in compensation shall be recovered
by the Office unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.”13 Section 10.438 of Office regulations provide that the individual who
received the overpayment is responsible for providing information about income, expenses and
assets as specified by the Office. This information is needed to determine whether or not
recovery on an overpayment would defeat the purpose of the Act or be against equity and good
conscience.14 Failure to submit the requested information within 30 days of the request shall
result in denial of waiver.15
ANALYSIS -- ISSUE 2
As the Office found appellant without fault in the creation of the overpayment, waiver
must be considered and repayment is still required unless adjustment or recovery of the
overpayment would defeat the purpose of the Act or be against equity and good conscience.16
Appellant, however, had the responsibility to provide financial information to the Office,17 and
did not do so.
In its preliminary determination dated August 18, 2008, the Office clearly explained the
importance of providing the requested financial information and advised appellant that it would
deny waiver if he failed to furnish the requested financial information within 30 days. Appellant
did not submit a completed overpayment questionnaire or otherwise submit financial information
supporting his income and expenses. As a result, the Office did not have the necessary financial
11

Supra notes 5 and 6.

12

Janet K. George, supra note 8.

13

5 U.S.C. § 8129.

14

Recovery of an overpayment will defeat the purpose of the Act if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom the Office seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current or ordinary and
necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as determined by the
Office from data furnished by the Bureau of Labor Statistics. 20 C.F.R. § 10.436. Recovery of an overpayment is
considered to be against equity and good conscience when an individual who received an overpayment would
experience severe financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse. Id. at § 10.437.
15

20 C.F.R. § 10.438.

16

Supra note 14.

17

20 C.F.R. § 10.438.

4

information to determine if recovery of the overpayment would defeat the purpose of the Act or
if recovery would be against equity and good conscience. Consequently, as appellant did not
submit the financial information required under section 10.438 of Office regulations, which was
necessary to determine his eligibility for waiver, the Office properly denied waiver of recovery
of the overpayment in compensation in the amount of $17,049.23.18
With respect to recovery of the overpayment, the Board’s jurisdiction is limited to
reviewing those cases where the Office seeks recovery from continuing compensation payments
under the Act, and appellant’s FECA benefits were reduced to zero effective August 31, 2008.
CONCLUSION
The Board finds that appellant received an overpayment in compensation in the amount
of $17,049.23 for the period September 1, 2003 through August 2, 2008 because he received
FECA benefits that were not offset by SSA benefits and that the Office properly denied waiver
of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the April 17, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: April 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

18

Id.

5

